Citation Nr: 1122536	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-18 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  What evaluation is warranted for bilateral hearing loss from November 23, 2004 to September 20, 2010?

2.  What evaluation is warranted for bilateral hearing loss from September 21, 2010?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife.



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from September 1967 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge in a February 2010 Travel Board Hearing.  A transcript of that hearing is of record.

In May 2010, the issue of what evaluation is warranted for bilateral hearing loss from November 23, 2004 was remanded by the Board for further development.  The requested development has been accomplished and the issue is now ready for adjudication by the Board.


FINDINGS OF FACT

1.  Between November 23, 2004 and September 20, 2010, the Veteran's bilateral hearing loss was manifested by no worse than a level II left ear hearing loss, and a level I right ear hearing loss.

2.  Since September 21, 2010, the Veteran's bilateral hearing loss has been manifested by no worse than a level IV left ear hearing loss, and a level V right ear hearing loss.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss for the period from November 23, 2004 and September 20, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2010).

2.  Since September 21, 2010, the criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

As noted above, this matter was most recently before the Board in May 2010, when the case was remanded to the VA RO Portland, Oregon via the Appeals Management Center (AMC), in Washington, D.C.  The purpose of the remand was to obtain any outstanding records and to afford the Veteran a new VA audiology examination.  All of the actions ordered by the Board appear to have been substantially completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

A supplemental statement of the case was issued in March 2011, which found that before September 21, 2010, a noncompensable rating was appropriate, and that a 10 percent disability rating was appropriate thereafter.

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this case, the VA examiner in September 2010 noted that the Veteran was unable to hear in the presence of any background noise and had trouble hearing his wife speak to him and hearing high pitched noises.  Thus, the mandates of Martinak have been fulfilled.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Laws and Regulations
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI. Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  See generally Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993) (the assignment of a disability rating for hearing loss is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule).
Additionally, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3,000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI, whichever results in the higher numeral.  Each ear will be evaluated separately.
If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Factual Background and Analysis
After reviewing the evidence of record the Board finds that between November 23, 2004 and September 20, 2010, the Veteran's bilateral hearing loss warranted a noncompensable rating, and that since September 21, 2010, the disorder has warranted a 10 percent disability rating.  38 C.F.R. §4.85, Diagnostic Code 6100.  
 
A February 2005 private audiogram demonstrated speech recognition of 92 percent in the right ear and 68 percent in the left ear.  

The Veteran was afforded a VA examination in June 2005.  During his examination, an audiometric examination was conducted, pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
25
30
45
70
LEFT
30
45
70
70

Puretone threshold averages were 43 in the right ear and 54 in the left.  Speech recognition was 92 percent in the right ear and 88 percent in the left.  The examiner diagnosed a mild to moderately severe or severe sensorineural hearing loss in both ears, starting at 2000 hertz in the right ear and at 1000 hertz in the left ear.  Application of 38 C.F.R. § 4.85 Table VI to these measurements results in assignment of a Roman Numeral II loss for the left ear and a Roman Numeral I loss for the right ear for the purpose of determining a disability rating.  This results in a noncompensable rating under Table VII of 38 C.F.R. § 4.85 by intersecting row I with column II.

In February 2010, the Veteran testified before the undersigned Veterans Law Judge.  He testified that he used hearing aids and that without his hearing aids he was able to lip read but if there was any outside or background noise he heard very poorly.  The Veteran's wife additionally noted that her husband had a problem communicating with others due to his hearing loss.

The Veteran was afforded an VA contract examination by contract in September 2010.  The examiner noted that February 2005 hearing information indicated a mild to profound hearing loss in the right ear and a mild to severe hearing loss in the left ear.  The examiner noted the Veteran's reports of gradual hearing loss and that he experienced difficulty hearing high pitched tones on the telephone as well as difficulty hearing his spouse.  The Veteran further noted difficulty hearing the television and hearing in noisy situations.  


An audiometric examination was conducted, pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
30
45
55
80
LEFT
40
55
65
80

Puretone threshold averages were 52.5 in the right ear and 60 in the left.  Speech recognition was 68 percent in the right ear and 76 percent in the left.  The examiner found mild sloping to severe sensorineural hearing loss bilaterally.  Application of 38 C.F.R. § 4.85 Table VI to these measurements results in assignment of a Roman Numeral IV for the left ear and a Roman Numeral V for the right ear for the purpose of determining a disability rating.  This results in a 10 percent rating under Table VII of 38 C.F.R. § 4.85 by intersecting row IV with column V.

The overall objective evidence of record, as detailed above, preponderates against entitlement to a compensable schedular evaluation prior to September 21, 2010.  Based on the findings of the most recent examination, however, the Veteran is entitled to a 10 percent rating effective from September 21, 2010.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, except to the extent indicated the preponderance of the evidence is against the appellant's claim, and the doctrine is not otherwise for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The symptoms presented by the Veteran's bilateral hearing loss are fully contemplated by the rating schedule.  There is no evidence that his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence that this disorder at any time during the appellate term necessitated frequent hospitalization, or that this disability alone has caused a marked interference with employment.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss from November 23, 2004 to September 20, 2010, is denied.

Entitlement to a disability rating in excess of 10 percent bilateral hearing loss from September 21, 2010, is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


